Opinion issued February 12, 2021




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                          ————————————
                           NO. 01-21-00079-CV
                         ———————————
  IN RE ASHLEY ALLEN, INDIVIDUALLY AND AS NEXT FRIEND OF
   Z.A. AND A.A., MINORS; LEAH ALSADI, INDIVIDUALLY AND AS
NEXT FRIEND OF G.A., A MINOR; MONA BRADLEY, INDIVIDUALLY
  AND AS NEXT FRIEND OF A.W., A MINOR; CHRISTEN GLAZENER,
 INDIVIDUALLY AND AS NEXT FRIEND OF C.G., A MINOR; SHAUNA
STEWART, INDIVIDUALLY AND AS NEXT FRIEND OF S.S., A MINOR;
 AND TAMMY WOLVEN, INDIVIDUALLY AND AS NEXT FRIEND OF
                         T.W., A MINOR,
                                   Relators



           Original Proceeding on Petition for Writ of Injunction
                           MEMORANDUM OPINION

      Relators have filed a petition for writ of injunction.1 This Court’s power to

issue a writ of injunction is limited to the enforcement of our jurisdiction. See TEX.

GOV’T CODE § 22.221(a). Having reviewed the petition and record, we conclude

relators have not met their burden of establishing that the issuance of a writ of

injunction is necessary to enforce our jurisdiction. Accordingly, we deny the

petition. See TEX. R. APP. P. 52.8(a).

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




1
      The underlying case is Ashley Allen, individually and as next friend of Z.A. and A.A.,
      minors; Leah Alsadi, individually and as next friend of G.A., a minor; Mona
      Bradley, individually and as next friend of A.W., a minor; Christen Glazener,
      individually and as next friend of C.G., a minor; Rebeka Pok, individually and as
      next friend of C.P. and F.P., minors; Shauna Stewart, individually and as next friend
      of S.S., a minor; and Tammy Wolven, individually and as next friend of T.W., a
      minor v. Texas Children’s Health Plan, Inc., cause number 2020-74002, pending in
      the 55th District Court of Harris County, Texas, the Honorable Latosha Lewis Payne
      presiding.
                                            2